Williams, J.
I concur with my brethren in affirming the decree of the court below, and dismissing the appeal, on the ground that this case comes strictly within ’the ruling of the court in Sutter et al. v. Reformed Dutch Church, 6 Wright 508, that a majority of a chureh congregation may direct and control in church matters consistently with the particular and general laws of the organism or denomination to which it belongs, but not in violation of them, and that in church organizations those who adhere and submit to the regular order of the church, local and general, though a minority, are the true congregation and corporation, if incorporated: Winebrenner et al. v. Colder et al., 7 Wright 244.